December 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          LENG ABBASSI, Appellant

NO. 14-13-00531-CV                          V.

                         TRAVIS HAILEY, Appellee
                     ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on May 13, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Leng Abbassi.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.